Citation Nr: 0310312	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-32 659	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of proper initial rating for post traumatic 
stress disorder (PTSD) effective prior to and as of November 
7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from September 1964 to 
August 1970.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and March 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
New York, New York.  The case was subsequently transferred to 
the RO in St. Petersburg, Florida.


REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated November 2002, as required by Rule 
of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003) invalidated the Board's development authority 
under 38 C.F.R. § 19.9.  The Federal Circuit Court further 
stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including the 2001 and 2002 treatment records from the 
Gainesville VA Medical Center and the veteran's vocational 
rehabilitation records/file.  As well, the case is remanded 
to the RO for additional development as further discussed 
below.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed disability since his discharge 
from service to the present.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified, 
including a release for records from 
treatment received at the Long Island 
Veterans Center in Babylon, New York, in 
1974, and from 1994 to the present (per 
the veteran's April 1994 VA form 21-4138 
(Statement in Support of Claim)).  When 
the veteran responds, obtain records from 
each health care provider the appellant 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will 
continue unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the severity of 
the veteran's service-connected PTSD.  
The claims and vocational rehabilitation 
folders must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims and vocational 
rehabilitation files were reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected PTSD.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD, including the veteran's 
vocational rehabilitation history.  The 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
limitations associated with this 
disability, including precipitating and 
aggravating factors, effectiveness of any 
medication or other treatment for the 
relief of symptoms, functional 
restrictions due to related 
symptomatology, and the effect the 
disability has upon daily activities.  
The examiner should also report a Global 
Assessment of Functioning (GAF) score, 
according to the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, attributable to the veteran's 
PTSD.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411, as 
effective prior to and as of November 7, 
1996).

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability, and as 
to other alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether the service-connected PTSD alone 
has caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of 
determination of proper initial rating 
for post traumatic stress disorder (PTSD) 
effective prior to and as of November 7, 
1996, specifically considering the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411, as 
effective prior to and as of November 7, 
1996).  In addition, the RO should take 
into consideration the holdings in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, the RO's 
consideration of referring the service-
connected claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




